Title: John J. Boyd (for LeRoy, Bayard & Company) to Thomas Jefferson, 14 June 1819
From: Boyd, John J.,LeRoy, Bayard & Company
To: Jefferson, Thomas


          
            Sir,
            New York June 14th 1819
          
          To oblige us one of the Banks here has consented to take our draft on Mr Gibson for $432.25 the Interest to the 15 Inst on the payment you have to make us on the 7 May 1820 of $2083.20—The draft will, according to their fixed rule, be passed to our credit upon advice of its payment in Richmond being received—Altho’ attended with delay, this arrangement saves you from a loss of about 1½ PCt, at which  rate checks on Richmond are now selling—
          With much respect, we are
          
             Sir Your Hum. Servts
              LeRoy Bayard & Co ⅌ J. J. Boyd
          
        